DETAILED ACTION
The following RESTRICTION requirement is in response to application 16/807,214 filed on 03/03/2020. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-14 are drawn to a method and system for generating an electronic retail price model based on transformed transaction data and selecting a control policy for the generated model for use in determining a price plan by simulation, classified in CPC G06Q10/067 {Business modeling}
Claims 15-26, drawn to a method and system for generating a retail price plan comprising selected pricing decisions determined based on simulating pricing decisions, using a price model and control policy, and according to product hierarchies and simulated quantity forecasts and price levels, classified in CPC G06Q30/0206 {Price or cost determination based on market factors}
The inventions are distinct, each from the other because of the following reasons:
2. 	Inventions I-II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP 806.05(d). In the instant case:
Invention I has a separate utility of generating a model by transforming transaction data and selecting a corresponding control policy which is distinct from Invention II which has a separate utility of simulating pricing decisions to generate a price plan. Inventions I and II are usable together in that “model” and “control policy” used for simulating the pricing decisions of Invention II can be generated and selected according to the method of Invention I, however, both Inventions I and II are distinct and separately usable in performing their described functions, i.e. (I) generating a model and selecting a policy based on transformed transaction data and (II) generating a pricing plan using simulated pricing decisions based on product hierarchies, forecasted quantity and price levels, respectively.
 The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any 

3. 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-II include differing scope requiring different search strategies and queries as evidenced by the different classifications and explanations discussed above and the prior art applied to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Examiner, Art Unit 3624